DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

As per the conversation with Mark McMaster on 5/5/22, claims 10, 11 and 12 are cancelled. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 5/4/22 are deemed allowable.

The closest piece of prior art is Kong US 20060128243 A1 in view of Liao US 20070135009 A1, Hess US 20030203690 and Fleischer US 4636426. The current claims are distinguished from Kong, Liao, Hess and Fleischer at least because Kong, Liao, Hess and Fleischer does not teach, suggest, or disclose “… a ripstop fabric, comprising: spun warp yarns; mechanical stretch weft yarns interwoven into the spun warp yarns in a twill weave pattern in which: the spun warp yarns comprise twelve of the spun warp yarns arranged sequentially from a first yarn to a twelfth yarn of the spun warp yarns; the mechanical stretch weft yarns comprise twelve of the mechanical stretch weft yarns arranged sequentially from a first yarn to a twelfth yarn of the mechanical stretch weft yarns; the first yarn of the mechanical stretch weft yarns passes over each of the first, second, fourth, sixth, eight, tenth, and twelfth yarns of the spun warp yarns, and under each of the third, fifth, seventh, nineth, and eleventh yarns of the spun warp yarns; the second yarn of the mechanical stretch weft yarns passes under each of the first, second, third, fifth, seventh, nineth, and eleventh yarns of the spun warp yarns, and over each of the fourth, sixth, eighth, tenth, and twelfth yarns of the spun warp yarns; the third yarn of the mechanical stretch weft yarns passes over each of the first, third, sixth, ninth, and twelfth yarns of the spun warp yarns, and under each of the second, fourth, fifth, seventh, eighth, tenth, and eleventh yarns of the spun warp yarns; the fourth yarn of the mechanical stretch weft yarns passes under each of the first, third, sixth, seventh, nineth, tenth, and twelfth yarns of the spun warp yarns, and over each of the second, fifth, eighth, and eleventh yarns Page 3 of 13of the spun warp yarns; the fifth yarn of the mechanical stretch weft yarns passes under each of the first, second third, fifth, sixth, eighth, nineth, eleventh, and twelfth yarns of the spun warp yarns, and over each of the fourth, seventh, and tenth yarns of the spun warp yarns; the sixth yarn of the mechanical stretch weft yarns passes over each of the first, third, sixth, nineth, and twelfth yarns of the spun warp yarns, and under each of the second, fourth, fifth, seventh, eighth, tenth, and eleventh yarns of the spun warp yarns; the seventh yarn of the mechanical stretch weft yarns passes under each of the first, third, fourth, sixth, seventh, nineth, tenth, and twelfth yarns of the spun warp yarns, and over each of the second, fifth, eighth, and eleventh yarns of the spun warp yarns; the eighth yarn of the mechanical stretch weft yarns passes under each of the first, second third, fifth, sixth, eighth, nineth, eleventh, and twelfth yarns of the spun warp yarns, and over each of the fourth, seventh, and tenth yarns of the spun warp yarns; the nineth yarn of the mechanical stretch weft yarns passes over each of the first, third, sixth, nineth, and twelfth yarns of the spun warp yarns, and under each of the second, fourth, fifth, seventh, eighth, tenth, and elevent yarns of the spun warp yarns; the tenth yarn of the mechanical stretch weft yarns passes under each of the first, third, fourth, sixth, seventh, nineth, tenth, and twelfth yarns of the spun warp yarns, and over each of the second fifth, eighth, and eleventh yarns of the spun warp yarns; the eleventh yarn of the mechanical stretch weft yarns passes under each of the first, second, third, fifth, sixth, eighth, nineth, eleventh, and twelfth yarns of the spun warp yarns, and over each of the second fifth, eighth, and eleventh yarns of the spun warp yarns; and the twelfth yarn of the mechanical stretch weft yarns passes over Page 4 of 13each of the first, third, sixth, nineth, and twelfth yarns of the spun warp yarns, and under each of the second, fourth, fifth, seventh, eighth, tenth, and eleventh yarns of the spun warp yarns; an additional mechanical stretch weft yarn that is woven together with a yarn of the twelve yarns of the mechanical stretch weft yarns; and an additional spun warp yarn that is woven together with a yarn of the twelve yarns of the spun warp yarns….”. 

The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732